Citation Nr: 1453509	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral arms to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral legs to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for hypertension to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1968 to June 1970, including service in Vietnam from June 1969 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought.  The issues have been recharacterized to comport with the evidence of record.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2013.  A transcript of the hearing is in the Veteran's file.  In October 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral arms.

2.  The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral legs.

	
3.  The preponderance of the evidence is against the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral arms have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the bilateral legs have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  At his August 2013 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The transcript of the Veteran's testimony at an August 2013 Board hearing is of record. 

VA examinations were conducted in January 2013 and October 2013.  These examinations are predicated on review of the claim file and examination of the Veteran.  Medical analyses were applied to the facts of the case to reach the conclusions reached in the opinions and the examinations are adequate to decide the claims.  See 38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

There is no indication in the record that any additional relevant evidence is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Some chronic diseases, including organic diseases of the nervous system, or cardiovascular-renal disease to include hypertension, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) provides that if a veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he or she shall be presumed to have been exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6).  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  

If a veteran is exposed to an herbicide agent during service, some chronic diseases are presumed to be service connected if other conditions are met.  If so exposed, and if an ischemic heart disease becomes manifest to a 10 percent degree any time after service, or early-onset peripheral neuropathy (defined as onset within one year of last exposure) becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed, then such chronic condition shall be service-connected even though there is no record of such disease during service, unless there is affirmative evidence that the Veteran was not exposed to during service.  38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for peripheral neuropathy as an organic disease of the nervous system and for hypertension as a cardiovascular-renal disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

Service treatment records contain no indications of any peripheral neuropathy of any part of the Veteran's body including of any extremities.  At the June 1970 release from active duty examination, the neurologic evaluation was normal.

VA and private treatment records dated between January 2010 and October 2013 show treatment for various complaints and conditions.  

During an October 2013 VA examination, the examiner noted that the Veteran served in Vietnam and reported that he was exposed to herbicides including Agent Orange.  The Veteran reported that he did not recall peripheral neuropathy symptoms during active service, or until about 1998 and 2008 on the left and right, respectively.  The Veteran reported that he recalled having left lateral lower leg numbness following 1998 left knee surgery.  He reported developing right lateral foot numbness following right foot surgery in about 2008.  The Veteran reported that he had had intermittent bilateral upper extremity numbness recently.   

On examination the examiner found symptoms attributable to peripheral nerve conditions of the lower extremities involving intermittent moderate pain, numbness, and sensation.  The examiner diagnosed right lateral foot cutaneous peripheral neuropathy and left lateral lower leg cutaneous peripheral neuropathy.  The examiner concluded that there is no currently diagnosed peripheral neuropathy in the Veteran's upper extremities.  

The examiner stated that it would be speculative to attribute the Veteran's current lower extremity peripheral nerve conditions to his active service either by causal etiology or aggravation, given the available history, consultations, testing, and evaluation.  On the contrary, based on the Veteran's report that peripheral lower extremity sensory issues started in the immediate period following right foot surgery in about 2008, and after the left knee surgery in about 1998, the examiner opined that it is more likely than not that the cited procedures and the listed lower extremity neurologic complaints are causally related.  

At no time during the pendency of this claim has there been a diagnosis of any peripheral neuropathy of any upper extremity.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records show no indications of any chronic condition of peripheral neuropathy of the lower extremities.  Moreover, no other chronic organic disease of the nervous system constituting peripheral neuropathy of the lower extremities is shown to have become manifest to a degree of ten percent or more within one year of service discharge.  

There is no evidence of early-onset peripheral neuropathy (defined as onset within one year of last exposure) becoming manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed during service, so as to warrant service connection based on herbicide exposure.  The first evidence or even claim of peripheral neuropathy of the lower extremities is many years after the Veteran's service in Vietnam. 

The medical treatment records on file are consistent with the medical history noted during VA examination, and do not include evidence that provides any relationship to service for any current peripheral neuropathy of the lower extremities.  The examiner at the October 2013 VA examination found it to be speculative to link the Veteran's peripheral neuropathy of the bilateral legs to service; and more likely than not that the left and right leg peripheral neuropathies were linked to left and right lower extremity surgeries in 1998 and 2008 respectively.

The Veteran is not competent to determine the etiology of the peripheral neuropathy of the bilateral legs.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's statements are not competent evidence on etiology, the Board need not address their credibility. 

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral arms; there is no doubt to be resolved; and service connection for peripheral neuropathy of the bilateral arms is not warranted.
 
The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral legs; there is no doubt to be resolved; and service connection for peripheral neuropathy of the bilateral legs is not warranted.

Hypertension

Service treatment records show that, at his enlistment examination in January 1968, the Veteran's blood pressure was recorded as 110/70.  At that time he reported he did not have any problem with high blood pressure.  Service treatment records show that during treatment for gastrointestinal symptoms in March 1970 the Veteran reported a past history of ulcer disease, which was the present impression.  During that treatment, elevated blood pressure readings were recorded, including 159/80; 158/110; and 130/80.  At the Veteran's June 1970 release from active duty examination, his blood pressure was recorded as 130/90.

VA and private treatment records dated between January 2010 and October 2013 show treatment for various complaints and conditions.  

During a January 2013 VA examination for hypertension, the examiner diagnosed that the Veteran had hypertension based on VA disability rating criteria.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1).  The examiner noted that hypertension was first diagnosed in 2003; and that the Veteran had a history of a couple of abnormally high blood pressure readings during service, and did not have documented (diagnosis of ) hypertension until 2003.  The Veteran reported that a physician first told him he had hypertension in 2003. 

The examiner noted that the Veteran had only a couple of isolated elevated blood pressure readings in service, and one reading was during an acute abdominal pain episode that is the likely cause of the elevation at that time.  The examiner noted that the Veteran had a significant history of tobacco abuse and obesity that are two risk factors for hypertension.  The examiner noted that the Veteran was not diagnosed with hypertension until 2003, which was 33 years after service.  On these bases the examiner opined that the hypertension was not as likely as not due to service, and was more likely than not due to weight gain and a long history of smoking.   

During an October 2013 VA examination, the examiner noted that the Veteran served in Vietnam and that the Veteran reported he was exposed to herbicides including Agent Orange during that service.  The examiner reviewed the medical history since service, noting a history of treatment for hypertension documented only from 2003, and noting that the Veteran had been diagnosed with essential hypertension.  

The examiner noted that the Veteran's current weight was 240 pounds; the Veteran had a couple of isolated elevated blood pressure readings in service; the Veteran had a significant history of tobacco abuse and obesity that were two risk factors for hypertension; and the Veteran was not diagnosed with hypertension until 2003, 33 years after leaving service.  

The examiner discussed his review of the medical literature on risk factors in light of the Veteran's case; and based on the available information, laboratory testing, the Veteran's history and current evaluation, the examiner opined that it would require speculation to causally link the Veteran's current hypertension with his prior service in 1968 to 1970, either by causal etiology or aggravation. The examiner noted a number of risk factors applicable to the Veteran that were not related to service; including the Veteran's obesity and lack of physical activity. 

Although service treatment records show a few episodic high blood pressure readings during service, the proximate service treatment records show no indications of any chronic condition of hypertension.  Moreover, no other chronic cardiovascular-renal disease, including hypertension, is shown to have become manifest to a degree of ten percent or more within one year of service discharge.  Further, hypertension is not a chronic disease presumed to be service connected on the basis of exposure to herbicides in service.

The medical records are consistent with the history reported during VA examinations and do not include evidence that provides any relationship to service for any current hypertension disorder. 

When examined in January and October 2013, neither examiner linked the Veteran's hypertension etiologically to service, and both noted a number of risk factors unrelated to service as the likely etiology of the Veteran's hypertension.  The January 2013 examiner opined that the hypertension was not as likely as not due to service, and was more likely than not due to the Veteran's weight gain and long history of smoking.  

The October 2013 examiner reiterated the risk factors noted by the earlier examiner, including the Veteran's history of tobacco abuse and obesity, and noted that the hypertension was not diagnosed until 2003, 33 years after service.  That examiner concluded with a statement that it would be speculation to link the hypertension with service.  These opinions are probative evidence against the claim and there is no probative evidence to the contrary.

The Veteran is not competent to determine the etiology of the hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's statements are not competent evidence, the Board need not address credibility. 

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection for hypertension is not warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral arms is denied.

Service connection for peripheral neuropathy of the bilateral legs is denied.

Service connection for hypertension is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


